      Case 3:14-cr-00175-WHA Document 1006 Filed 02/06/19 Page 1 of 7



 1   Frank M. Pitre (State Bar No. 100077)
     fpitre@cpmlegal.com
 2   COTCHETT, PITRE & McCARTHY, LLP
     San Francisco Airport Office Center
 3
     840 Malcolm Road, Suite 200
 4   Burlingame, CA 94010
     Telephone: (650) 697-6000
 5   Facsimile: (650) 697-0577
 6   Steven M. Campora (State Bar No. 110909)
     scampora@dbbwc.com
 7
     DREYER BABICH BUCCOLA WOOD
 8   CAMPORA, LLP
     20 Bicentennial Circle
 9   Sacramento, CA 95826
     Telephone: (916) 379-3500
10   Facsimile: (916) 379-3599
11

12

13
                              UNITED STATES DISTRICT COURT
14
                            NORTHERN DISTRICT OF CALIFORNIA
15
                                  SAN FRANCISCO DIVISION
16

17
     UNITED STATES OF AMERICA,                      No.: CR-14-0175-WHA
18
             Plaintiff,                             DECLARATION OF FRANK M. PITRE IN
19
                                                    SUPPORT OF SUBMISSION OF
20    vs.                                           ATTORNEYS PITRE AND CAMPORA IN
                                                    RESPONSE TO ORDER DATED JANUARY
21 PACIFIC GAS AND ELECTRIC                         30, 2019
   COMPANY,
22
           Defendant.
23
24

25

26
27

28
                                                1
       DECLARATION OF FRANK M. PITRE IN SUPPORT OF SUBMISSION OF ATTORNEYS PITRE AND
          CAMPORA IN RESPONSE TO ORDER DATED JANUARY 30, 2019 - No.: CR-14-0175-WHA
       Case 3:14-cr-00175-WHA Document 1006 Filed 02/06/19 Page 2 of 7



 1          I, FRANK M PITRE, declare:

 2          1. I am an attorney with the Law Firm of Cotchett, Pitre & McCarthy LLP. I have been
 3 involved with litigation, on behalf of fire and explosion victims and against Pacific Gas and

 4 Electric Company, since 2010. I have taken the deposition of more than 150 Pacific Gas and

 5 Electric Company officers and employees since 2010. I was lead counsel in: the San Bruno

 6 Explosion litigation; the derivative action against the Board of Directors; and presently serve as

 7 co-lead counsel for the North Bay Fires JCCP. I was also involved as co-liaison counsel for the

 8 Butte Fire JCCP and served on the Executive Committee.

 9          2. I have reviewed thousands of Pacific Gas and Electric Company documents produced

10 in litigation and I have deposed at least 50 witnesses on Pacific Gas and Electric Company

11 vegetation management practices. In connection with my leadership responsibilities in

12 prosecuting the foregoing cases against PG&E, I have conducted extensive research and

13 investigation of industry practices and procedures for risk management and process safety.

14 Additionally, I have consulted a number of experts to develop an understanding of various factors

15 contributing to safety and prevention of wildfires. Some of the industry source materials that I

16 have relied upon for purposes of preparing this submission are identified below. In my opinion,

17 the source materials are trustworthy, reliable, and probative of the matters that are relevant to this

18 Court’s inquiry.

19          3. In February of 2019, I accessed from the CPUC website Fire Incident Data for PG&E,

20 Southern California Edison (“SoCalEd”) and San Diego Gas and Electric (SDG&E) for the years

21 2014 – 2017 at the following web address: http://www.cpuc.ca.gov/CPUCNewsDetail.aspx?

22 id=6442454974. I have attached a true and correct copy of the CPUC webpage where this

23 information was posted and downloaded, as well as the Fire Incident Data submitted by PG&E,
24 SoCalEd, and SDG&E as Exhibit A.

25          4. In February of 2019, I accessed from the CPUC website the CPUC Fire-Threat Map

26 adopted by the CPUC January 19, 2018 at the following web address:
27 http://www.cpuc.ca.gov/firethreatmaps/. I have attached a true and correct copy of the CPUC

28 webpage where this information was posted and downloaded, as well as the CPUC Fire-Threat
                                                       2
         DECLARATION OF FRANK M. PITRE IN SUPPORT OF SUBMISSION OF ATTORNEYS PITRE AND
            CAMPORA IN RESPONSE TO ORDER DATED JANUARY 30, 2019 - No.: CR-14-0175-WHA
      Case 3:14-cr-00175-WHA Document 1006 Filed 02/06/19 Page 3 of 7



 1 Map as part of Exhibit B. In addition, in February of 2019, I accessed from the California Energy

 2 Commission website the California Electric Utility Service Areas Map at the following web

 3 address: https://www.energy.ca.gov/maps/serviceareas/electric_service_areas.html. I have

 4 attached a true and correct copy of the California Energy Commission webpage where this

 5 information was posted and downloaded, as well as the California Electric Utility Service Areas

 6 Map as part of Exhibit B. I have also drawn onto a CPUC Fire-Threat Map the boundaries of the

 7 California Electric Utility Service Areas, and that is also attached as part of Exhibit B.

 8          5.     Attached as Exhibit C is an academic journal article published in Fire (ISSN 2571-

 9 6255) an international peer-reviewed open access journal about the science, policy, and

10 technology of vegetation fires and how they interact with communities and the environment

11 published quarterly online by MDPI. The citation for this academic journal article is: Nauslar,

12 N.J.; Abatzoglou, J.T.; Marsh, P.T. “The 2017 North Bay and Southern California Fires: A Case

13 Study”. Fire 2018, 1, 18. The authors are reliable and credible sources of information for this area

14 of subject-matter expertise: (1) Mr. Nauslar, Ph.D., is with the Cooperative Institute for Mesoscale

15 Meteorological Studies, University of Oklahoma, Norman, OK 73072, USA and the

16 NOAA/NWS/NCEP Storm Prediction Center in Norman, OK 73072, USA; (2) Mr. Abatzoglou,

17 Ph.D., is an associate professor at the University of Idaho, Department of Geography; and (3) Mr.

18 Marsh, Ph.D., is with the NOAA/NWS/NCEP Storm Prediction Center in Norman, OK 73072,

19 USA.

20          6.     In February 2019, I accessed from the CPUC website a CPUC Press Release titled

21 “CPUC Approves Statewide Fire-Threat Map” at the following web address:

22 http://docs.cpuc.ca.gov/publisheddocs/published/g000/m206/k809/206809321.pdf. I have

23 attached a true and correct copy as Exhibit D.
24          7.     Attached as Exhibit E is an academic master’s project titled “Quantifying the

25 Economic Risk of Wildfires and Power Lines in San Diego County”, published in May 2014, and

26 submitted in partial fulfillment of the requirement for the Master of Environmental Management
27 and Master of Forestry degrees in the Nicholas School of the Environment of Duke University by

28 Jesse M. Johnson, who was advised by Dr. Dalia Patino-Echeverri. Dr. Patino-Echeverri has a
                                                      3
        DECLARATION OF FRANK M. PITRE IN SUPPORT OF SUBMISSION OF ATTORNEYS PITRE AND
           CAMPORA IN RESPONSE TO ORDER DATED JANUARY 30, 2019 - No.: CR-14-0175-WHA
      Case 3:14-cr-00175-WHA Document 1006 Filed 02/06/19 Page 4 of 7



 1 Ph.D. from Carnegie Mellon University and is a Gendell Associate Professor of Energy Systems

 2 and Public Policy in the Environmental Science & Policy and Earth & Ocean Sciences Divisions

 3 at the Nicholas School of the Environment at Duke University. The citation for this project is:

 4 Johnson, Jesse (2014). Quantifying the Economic Risk of Wildfires and Power Lines in San Diego

 5 County. Master's project, Duke University. In February 2019, I accessed the article from the Duke

 6 University Library website at the following web address: https://dukespace.lib.duke.edu/dspace

 7 /handle/10161/8581.

 8          8.     Attached as Exhibit F is an academic journal article titled “Spatial Variation in

 9 Extreme Winds Predicts Large Wildfire Locations in Chaparral Ecosystems” and was published in

10 Atmospheric Science, Geophysical Research Letters, Volume 37, Issue 4 on February 16, 2010.

11 The authors are reliable and credible sources of information for this area of subject-matter

12 expertise, including the main author Mr. Max Moritz who is a Wildfire Specialist in the U.C.

13 Cooperative Extension, part of the U.C. Agriculture and Natural Resources Division, he manages

14 his own lab from UCSB (a.k.a. the Moritz Lab – Fire Regimes & Ecosystem Management), where

15 he is an adjunct professor in the Bren School of Environmental Science & Management and an

16 affiliate of the Earth Research Institute. In February 2019, I accessed the article from the

17 publisher’s website at the following web address: https://agupubs.onlinelibrary.wiley.com/

18 doi/pdf/10.1029/2009GL041735.

19          9.       In February 2019, I accessed from the CPUC website “Rulemaking 15-05-006

20 SED-CAL FIRE Joint Assessment and Recommendation Report” published on September 19,

21 2018 at the following web address: http://www.cpuc.ca.gov/uploadedFiles/

22 CPUC_Public_Website/Content/Safety/R.15-05-006%20SED-CAL%20FIRE%20Joint%

23 20Assesment%20and%20Recommendation%20 Report,%XXX-XX-XXXX.pdf. I have attached a true
24 and correct copy as Exhibit G.

25          10.    In February 2019, I accessed from the CPUC website “Risk and Safety Aspects of

26 Risk Assessment and Mitigation Phase Report of Pacific Gas & Electric Company Investigation
27 17-11-003” published on March 30, 2018 at the following web address: http://www.cpuc.ca.gov/

28 uploadedFiles/CPUCWebsite/ Content/Safety/Risk_Assessment/RCR/SED_RAMP_
                                                      4
        DECLARATION OF FRANK M. PITRE IN SUPPORT OF SUBMISSION OF ATTORNEYS PITRE AND
           CAMPORA IN RESPONSE TO ORDER DATED JANUARY 30, 2019 - No.: CR-14-0175-WHA
      Case 3:14-cr-00175-WHA Document 1006 Filed 02/06/19 Page 5 of 7



 1 Evaluation_PGE_033018a.pdf. I have attached a true and correct copy as Exhibit H.

 2          11.    In February 2019, I accessed from the San Diego Gas & Electric website “San

 3 Diego Gas & Electric Company Tie Line 649 Wood-to-Steel Replacement Project, Chapter 2 –

 4 Project Purpose and Need” published in August 2015 at the following web address:

 5 https://www.sdge.com/sites/default/files/FINAL%2520TL%2520649%25202%2520-

 6 %2520Purpose%2520and%2520Need.pdf. I have attached a true and correct copy as Exhibit I.

 7          12.    In February 2019, I accessed from the San Diego Gas & Electric website “San

 8 Diego Gas & Electric Company Fire Prevention Plan” published on October 31, 2018 at the

 9 following web address: https://www.sdge.com/safety/fire-safety/fire-prevention-plan. I have

10 attached a true and correct copy as Exhibit J.

11          13.    In February 2019, I accessed from the PG&E website a letter from Meredith E.

12 Allen to the Director of the Safety and Enforcement Division at the CPUC, dated November 27,

13 2018, submitting a compliance report for the potential proactive de-energization for which

14 customers were notified on November 6, 2018, which was made available by PG&E at the

15 following web address: https://www.pge.com/pge_global/common/pdfs/safety/emergency-

16 preparedness/natural-disaster/wildfires/PSPS-Report-Letter-11.27.18.pdf. I have attached a true

17 and correct copy as Exhibit K.

18          14.    In February 2019, I accessed from the CPUC website a report prepared for the

19 CPUC titled “Report of the Independent Review Panel San Bruno Explosion” published on June 8,

20 2011 at the following web address: http://www.cpuc.ca.gov/General.aspx?id=7373. I have

21 attached a true and correct copy as Exhibit L.

22          15.    In February 2019, I accessed from the CPUC website a report prepared for the

23 CPUC titled “Assessment of Pacific Gas and Electric Corporation and Pacific Gas and Electric
24 Company’s Safety Culture” published on May 8, 2017 at the following web address:

25 http://www.cpuc.ca.gov/uploadedFiles/CPUC_Public_Website/Content/Safety/Risk_Assessment/

26 PGE%20Final%20Safety%20Report%205-8-17%20NorthStar%20Consulting.pdf. I have attached
27 a true and correct copy as Exhibit M.

28          16.    In February 2019, I accessed from the CPUC website Decision 09-09-030
                                                    5
        DECLARATION OF FRANK M. PITRE IN SUPPORT OF SUBMISSION OF ATTORNEYS PITRE AND
           CAMPORA IN RESPONSE TO ORDER DATED JANUARY 30, 2019 - No.: CR-14-0175-WHA
      Case 3:14-cr-00175-WHA Document 1006 Filed 02/06/19 Page 6 of 7



 1 published on September 10, 2009 at the following web address:

 2 http://docs.cpuc.ca.gov/word_pdf/FINAL_DECISION/107143.pdf. I have attached a true and

 3 correct copy as Exhibit N.

 4          17.    In February 2019, I accessed from the CPUC website Decision 12-01-032

 5 published on January 12, 2012 at the following web address:

 6 http://docs.cpuc.ca.gov/PublishedDocs/WORD_PDF/FINAL_DECISION/157605.PDF. I have

 7 attached a true and correct copy as Exhibit O.

 8          18.    In February 2019, I accessed from the CPUC website Decision 12-04-024

 9 published on April 19, 2012 at the following web address:

10 http://docs.cpuc.ca.gov/PublishedDocs/WORD_PDF/FINAL_DECISION/165063.PDF. I have

11 attached a true and correct copy as Exhibit P.

12          19.    In February 2019, I accessed from the San Diego Gas & Electric website Advice

13 Letter 2429-E-A sent to San Diego Gas and Electric by the CPUC, Regulatory Affairs on June 18,

14 2013 at the following web address: http://regarchive.sdge.com/tm2/pdf/2429-E-A.pdf. I have

15 attached a true and correct copy as Exhibit Q.

16          20.    In February 2019, I accessed from the CPUC website “PG&E’s Response to Safety
17 and Enforcement Division’s 10/14/17 Questions” at the following web address:

18 http://www.cpuc.ca.gov/uploadedFiles/CPUC_Public_Website/Content/Safety/Response%20to%2

19 0Data%20Request.pdf. I have attached a true and correct copy as Exhibit R.

20          21.    In February 2019, I accessed from the CPUC website “Pacific Gas and Electric

21 Company Public Safety Power Shutoff Policies and Procedures” published in September 2018 at

22 the following web address: http://cpuc.ca.gov/uploadedFiles/CPUC_Public_Website/

23 Content/News_Room/Public-Safety-Power-Shutoff-Policies-and-Procedures-September-2018.pdf.
24 I have attached a true and correct copy as Exhibit S.

25          22.    On May 17, 2012 in the PG&E “San Bruno Fire” Cases, JCCP No. 4648, I took the

26 videotaped deposition of Edward Alfonso Salas. Attached hereto as Exhibit T is a true and correct
27 copy of portions of the Deposition of Salas.

28          23.    In February 2019, I accessed from the CAL FIRE website “CAL FIRE Jurisdiction
                                                    6
        DECLARATION OF FRANK M. PITRE IN SUPPORT OF SUBMISSION OF ATTORNEYS PITRE AND
           CAMPORA IN RESPONSE TO ORDER DATED JANUARY 30, 2019 - No.: CR-14-0175-WHA
       Case 3:14-cr-00175-WHA Document 1006 Filed 02/06/19 Page 7 of 7




     Fires, Acres, Dollar Damage, and Structures Destroyed" al the following web address:
2 http://cdf1::lata.1ire.ca.gov/pub/cdf/images/incidentstatsevents 270.pdf. Attached as part of Exhibit
 3 Vis a true and correct copy of"CAL FIRE Jurisdiction Fires, Acres, Dollar Damage, and
4 Structures Destroyed". I also took the CAL FIRE data and entered it into an excel spreadsheet in
 5 order to create graph representati ons of the data. True and co1Tect copies of these graphs are also
 6 attached as part of Exhibit U.
 7          I declare under penalty of perjury that the foregoing is true and correct of my own personal
 8 knowledge. Executed this 5th day of February 2019 at Burl ingame, California.
 9
10
                                            F~ ,k ~
II

12
13

14
15
16
17
18
19
20
21
22

23

24

25
26
27
28
                                                7
         DECLARATION or FRANK M. PITRE IN SU PPORT OF SUBMISSION OF ATTORNEYS PITRE AND
            CAMPORA IN RESPONSE TO ORDER DATED JANUARY 30, 20 19 - No.: CR-1 4-0175-WHA
